Tbult, J.,
delivered the opinion of the court.
The only question of importance presented by this record grows out of the action of the trial judge in overruling appellant’s motion to • quash the special venire demanded nby the defendant. The circuit judge, in conformity with Code 1892, § 2363, as amended by ch. 151, p. 208, Acts 1904, had the special venire drawn from both judicial districts of Perry county, as directed therein. The objection of appellant to this course was overruled, and his request that the special venire he drawn solely from the district in which he had been indicted, and where the trial was being held, denied. Appellant contends that this action constitutes reversible error.
The county of Perry was divided into two judicial districts by act of the legislature approved March 6, 1892 (ch. 116, p. 392, Acts 1892), and that act recites that no person shall be liable to jury duty outside the district in which he lives. It is urged by appellant that this was a special and local law, and not being expressly repealed by adoption of the code of 1892, and being in force prior to the date when that code took effect, therefore it still governs the drawing of juries in Perry county. The answer to this argument is twofold: First — If it was intended by the legislature to adopt this law as a special or local law, then the provision ingrafting an exception upon the general *282jury law of tbe state was unconstitutional, because in contravention of tbe provisions of sec. 9On, Constitution 1890, wbicb provides that tbe legislature shall not pass any local, private, or special law with regard to “selecting, drawing, summoning, or impaneling grand or petit juries.” If this provision of- tbe act was unconstitutional, tbe general law governs, and tbe action of tbe court in tbe instant case in following tbe general law was correct. Tbe second answer is that if it was tbe intention of tbe legislature, in passing tbe act dividing Perry county, to simply adopt tbe general jury law of tbe state, and make it applicable to tbe two districts of that county, then, tbe subject of tbe act having been “revised and reenacted” in tbe code of 1892, tbe amendments of tbe general law subsequently adopted by tbe legislature apply also to tbe judicial districts of Perry county. In this event, as tbe circuit judge followed strictly °the provisions of tbe general jury law, this action was correct, and tbe motion to quash tbe special venire was properly overruled. We cannot believe that it was tbe intention of tbe legislature to single out tbe county of Perry and establish for it a system controlling tbe summoning and impaneling of juries entirely distinct from that in force elsewhere throughout tbe state. Section 90n of tbe constitution was adopted to prevent tbe possibility of tbe existence of such an incongruous condition of affairs.
Tbe ruling of tbe court in admitting tbe testimony of tbe witness, McKenzie, was correct. Tbe testimony being competent, relevant, and admissible, it was for tbe jury to decide what weight should be given it. Nor was it error to permit McKenzie, in rebuttal, to deny that appellant used tbe qualifying phrases testified to. Taken as a whole, tbe proof amply supports tbe verdict.

Affirmed.